Citation Nr: 0934466	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-27 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1961 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2006, a 
statement of the case was issued in July 2006, and a 
substantive appeal was received in August 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon preliminary review of the record, the Board finds that 
further development is necessary before a decision on the 
merits may be made.  The Veteran had an injury and a chronic 
disability diagnosed while in service relating to his low 
back.  The Veteran has provided lay statements as proof of 
the continuity of his symptomatology from his separation from 
service until the present time.  A private physician has 
opined that the Veteran's current chronic lumbar pain is 
causally related to his injury and diagnosis of chronic 
lumbar strain while in service.  The Veteran was afforded a 
VA examination in June 2006.  The examiner opined that there 
was no evidence of any significant back injury during the 
course of his military service which would be expected to 
resolve in his findings on examination and current x-rays, 
all of which are consistent with his advancing age.  

The examiner at no point addressed the Veteran's injury 
incurred during service or the opinion of the Veteran's 
private physician indicating a causal nexus between the 
current low back pain and the injury in service.  The Board 
acknowledges that the Veteran injured his back during a 
lifting incident in service.  Service treatment records show 
consistent complaints of low back pain and a diagnosis of 
chronic low back strain from April 1965 through his 
separation examination in October 1965.  As the examiner 
failed to address the injury and the Veteran was unsatisfied 
with the examination process, the Board finds that another 
examination is warranted to address all evidence contained in 
the claims file.



Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a 
VA examination, if possible by an examiner 
other than the examiner who conducted the 
June 2006 examination.  The claims file 
must be made available to the examiner and 
reviewed in connection with the 
examination.  After reviewing the record 
and examining the Veteran, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that any 
current low back disability began during 
service or is otherwise causally or 
etiologically related to the Veteran's 
active duty service.  

In reaching his or her conclusions, the 
examiner should specifically address the 
Veteran's lifting injury and chronic 
lumbar strain diagnosis during service.  
He should also address the opinion of the 
Veteran's private physician stating that 
the Veteran's current chronic lumbar pain 
is causally related to the Veteran's in-
service injury.  

A detailed rationale should be provided 
for all opinions expressed in the 
examination report.

2.  The RO should then review the expanded 
record and determine if service connection 
may be granted for a low back disability.  
Unless the benefit sought is granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




